Execution Copy

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

 

          THIS FIRST AMENDMENT TO AMENDED AND RESTATED ADMINISTRATIVE SERVICES
AGREEMENT (this “Amendment”) is effective as of the 1st day of October, of 2010,
by and among Bluegreen/Big Cedar Vacations, LLC, a Delaware limited liability
company (the “Company”), Bluegreen Vacations Unlimited, Inc., a Florida
corporation (“Bluegreen”), and Big Cedar, L.L.C., a Missouri limited liability
company (“Big Cedar”). The Company, Bluegreen and Big Cedar are each referred to
herein as a “Party”, and collectively as “Parties.”

 

W I T N E S S E T H:

 

          WHEREAS, Bluegreen, the Company, and Big Cedar previously entered into
that certain Amended and Restated Administrative Services Agreement dated as of
December 31, 2007 (the “Existing Agreement”), which provides for an arrangement
by which Bluegreen provides certain general and administrative services relating
to the Big Cedar Timeshare Project and the Long Creek Ranch Timeshare Project,
on the terms set forth in the Existing Agreement; and

 

WHEREAS, in connection with the Company’s acquisition of certain parcels for the
purpose of developing the 109 Acres Timeshare Project and the Paradise Point
Timeshare Project, Big Cedar, Bluegreen, and the Company now desire to amend the
ExistingAgreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and the mutual promises contained herein, the
Parties hereby agree to amend the Existing Agreement as follows:

 

1.

Recitals. The recitals set forth above are true and correct and incorporated
herein by reference.

 

2.

Definitions. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Existing Agreement, as amended hereby.

 

3.

Amendments to Section 1 and Modification of Other Terms.

 

 

3.1.

All occurrences of the term “Red Rock Bluff Timeshare Project” in Section 1 of
the Existing Agreement shall be replaced with the term “Long Creek Ranch
Timeshare Project”.

 

 

3.2.

The following definitions are hereby inserted in Section 1 of the Existing
Agreement, in their appropriate locations based upon alphabetical order:

 

“109 Acres Timeshare Project” shall mean that certain timeshare project to be
developed by the Company, located in Taney County, Missouri, which timeshare

 

 

| CH\1167125.2

--------------------------------------------------------------------------------



project shall be located on that certain property described on Exhibit H to the
Operating Agreement and incorporated herein by this reference.

 

“Paradise Point Timeshare Project” shall mean that certain timeshare project to
be developed by the Company, located in Taney County, Missouri, which timeshare
project shall be located on that certain property described on Exhibit I to the
Operating Agreement and incorporated herein by this reference.

 

 

3.3.

The definition of “Operating Agreement” contained in Section 1 of the Existing
Agreement is hereby deleted and amended and restated in its entirety as follows:

 

“Operating Agreement” shall mean that certain Amended and Restated Operating
Agreement of Bluegreen / Big Cedar Vacations, LLC, dated as of December 31,
2007, by and between Bluegreen and Big Cedar, as the same may be amended from
time to time.

 

 

3.4.

The definition of “Servicing Agreement” contained in Section 1 of the Existing
Agreement is hereby deleted and amended and restated in its entirety as follows:

 

“Servicing Agreement” shall mean that certain Amended and Restated Servicing
Agreement, dated as of December 31, 2007, by and among Bluegreen Corporation,
the Company and Big Cedar, as the same may be amended from time to time.

 

 

3.5.

The definition of “Timeshare Projects” contained in Section 1 of the Existing
Agreement is hereby deleted and amended and restated in its entirety as follows:

 

“Timeshare Projects” shall mean collectively the Big Cedar Timeshare Project,
the Long Creek Ranch Timeshare Project, the 109 Acres Timeshare Project, and the
Paradise Point Timeshare Project, together with such other timeshare projects as
may be owned, developed and sold by the Company from time to time.

 

 

3.6.

All references in this Amendment and in the Existing Agreement to the term
“Agreement” shall refer to the Existing Agreement, as amended hereby and from
time to time.

 

4.

Amendment to Section 12. Section 12 of the Existing Agreement is hereby amended
by deleting the phrase: “Attention: Toni Miller”.

 

5.

Amendment to Section 20. Section 20 of the Existing Agreement is hereby deleted
and amended and restated in its entirety as follows:

 

Term. The term of this Agreement shall commence on December 31, 2007 and
continue until January 1, 2025, and shall, unless terminated by either of the
Parties hereto, thereafter automatically renew for additional one (1) year
periods; it being agreed that any Party desiring to terminate this Agreement at
the end of the initial or any extension term shall provide not less than one
hundred twenty (120) days prior written notice of such termination to the other
Party.

 

 

| CH\1167125.2

--------------------------------------------------------------------------------



6.

Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

7.

Construction. This Amendment shall be construed in accordance with and governed
by the laws of the State of Missouri, exclusive of conflicts of laws principles.

 

8.

Effect of Headings. Headings and captions contained in this Amendment in no way
define or limit the scope or intent of this Amendment.

 

9.

Counterparts. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same amendment, and shall become effective
when one or more counterparts shall have been signed by each party and delivered
to each other party. Facsimile, email and .pdf signatures hereon shall, for all
purposes, be considered originals.

 

10.

No Other Changes; Conflicts. Except as herein modified, the provisions of the
Existing Agreement shall remain unchanged and in full force and effect. In the
event of any conflict between the provisions of the Existing Agreement and the
provisions of this Amendment, the provisions of this Amendment shall control.

 

[Signature page follows]

 

 

| CH\1167125.2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have executed and delivered this Amendment
as of the date first written above.

 

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a

  Delaware limited liability Company         By:     Please Print Name:      
Its:                       BLUEGREEN VACATIONS UNLIMITED, INC.,   a Florida
Corporation         By:     Please Print Name:       Its:                      
Solely for the purposes of the rights set forth in Section 4 of the Agreement:  
      BIG CEDAR, L.L.C.,   a Missouri limited liability company         By:    
  James A. Hagale     President

               

 

 

 

| CH\1167125.2

--------------------------------------------------------------------------------